DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2013/0008915 A1 to Dorn (“Dorn”).
This figure, now referred to as Dorn annotated Fig. 8, used for the rejection of claims 4-5 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 4-5 below. 

    PNG
    media_image1.png
    756
    751
    media_image1.png
    Greyscale


As to claim 1, Dorn teaches a handle (handle 10) comprising: an annular part (annular portion 20) configured to fit in a neck part (pg. 1, ¶ 0019) of a container (container 100); a first extension part (extension portions 30) provided so as to be continuous with the annular part (Fig. 2); and a first holding part (grip portion 40) provided so as to be continuous with the first extension part (Fig. 2), wherein the annular part includes a second contact part (radial segments 60) capable of coming into contact with a first contact part (Fig. 10) provided to the neck part in a circumferential direction of the neck part (Fig. 10), and wherein the first extension part is configured to be positioned with respect to the container by the contact between the first contact part and the second contact part (Fig. 9).

As to claim 4, Dorn teaches a container (container 100) including a handle (handle 10), the container comprising: a neck part (neck, Dorn annotated Fig. 8) to which a cap is capable of being attached (threaded in Fig. 8); a shoulder part (shoulder, Dorn annotated Fig. 8) that extends below the neck part (Dorn annotated Fig. 8); a body part (body, Dorn annotated Fig. 8) that extends below the shoulder part (Dorn annotated Fig. 8); and a bottom part (bottom, Dorn annotated Fig. 8) that closes a lower end of the body part (Dorn annotated Fig. 8), wherein the neck part includes a first contact part that is capable of coming into contact with the second contact part of the handle (Dorn annotated Fig. 8) according to claim 1, and wherein the handle is positioned by the contact between the first contact part and the second contact part (Fig. 10).
As to claim 5, Dorn teaches the container according to claim 4, wherein the container is stackable in a self-standing manner by causing a part of the bottom part to come into contact with a part of the shoulder part of another container, and wherein the bottom part includes a relief part capable of accommodating the handle when the container is stacked (pg. 1, ¶ 0004). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Dorn in view of U.S. PGPUB 2010/0032457 A1 to Field et al. (“Field”).
This figure, now referred to as Field annotated Fig. 4, used for the rejection of claim 3 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claim 3 below. 

    PNG
    media_image2.png
    706
    854
    media_image2.png
    Greyscale

As to claim 3, Dorn teaches the handle according to claim 1, but does not teach further comprising: a second extension part provided so as to be continuous with the annular part in a direction opposite to the first extension part; and a second holding part provided so as to be continuous with the second extension part.
Field teaches a second extension part (second extension part, Field annotated Fig. 4) provided so as to be continuous with the annular part (annular part, Field annotated Fig. 4) in a direction opposite to the first extension part (first extension part, Field annotated Fig. 4); and a second holding part (second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second handle of Field with the handle as taught by Dorn to allow the container to be held in a vertical position (Field, abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2011/0132790 A1 to Dorn discloses a stackable plastic container with an attachable handle.
U.S. PGPUB 2007/0114200 A1 to Lane discloses a stackable bottle system.
U.S. PGPUB 2005/0035084 A1 to Simpson, JR. et al. discloses a molded plastic container with an attachable handle.
U.S. Patent No. 6,394,517 B1 to Borg discloses a bottle carrier for a single bottle.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.L.P/Examiner, Art Unit 3733            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733